DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the limitations depend from claim 13 which is now cancelled; therefore, making claim 15 indefinite.  For examination purposes, claim 15 will be treated as if it depends from claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 6-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (USPN 7789769) in view of De La Cruz et al. (USPN 8545344) further in view of Bennett et al. (USPN 2008/0254908).
Regarding claim 1, Sugimoto discloses a golf club having a club head with a hosel, a shaft, a shaft sleeve adapter, and a compression nut. The hosel 22 has an externally threaded portion 26 and a top surface. The shaft sleeve adapter 8 has a cylindrical body, a cylindrical bore hole, a top end, and a bottom end. The compression nut 10 has a body and a bore hole wherein the bore hole has a top diameter, a second diameter portion, and a threaded third diameter 40. Sugimoto also discloses alignment notches 32 on the hosel and alignment features 56 on the shaft sleeve adapter. Sugimoto does not disclose the bottom end of the shaft sleeve contacting the top surface of the hosel. De La Cruz et al. discloses a golf club having a club head with a hosel 352, shaft adapter 358 and compression nut 350 wherein the shaft adapter has a bottom end and one or more alignment features 356.  It should be noted that the bottom end of the shaft adapter and the top surface of the hosel contact each other when the alignment features is engaged with the alignment notches 354 (See Figure 26A and Column 15, lines 34 to Column 16, lines 27).  One having ordinary skill in the art would have found it obvious to have the shaft adapter and hosel contact one another, as taught by De La Cruz et al., in order to assist in minimizing shaft rotation.  Sugimoto in view of De La Cruz et al. does not disclose a gap between the bottom end of the alignment notches and alignment features when assembled. Bennett et al. discloses a club head having a hosel with notches that mate with alignment features on the shaft sleeve where Bennett et al. shows gaps 236 between the bottom end of the alignment 232 and alignment features 230 (See Figure 19D). Further, Bennett et al. notes that the notches and the alignment features has a gap between one another to prevent rotation (See Paragraph 0088). One having ordinary skill in the art would have found obvious to have a gap between the alignment features and the alignment notches, as taught by Bennett et al., in order to prevent rotation.
Regarding claim 2, Sugimoto discloses the threaded portion of the compression nut engaging and disengaging with the threaded portion of the hosel.
Regarding claim 3, Sugimoto discloses the shaft sleeve adapter being concealed from view in the assembled configuration and visible in the disassembled configuration (See Figures 1 and 2).
Regarding claim 6, see the above regarding claim 1. In addition, Sugimoto discloses the nut slideably positioned on a tip end of the shaft and the shaft sleeve adapter preventing the compression nut from sliding off the tip end of the shaft.
Sugimoto also discloses the top diameter portion of the compression nut having a top diameter that is less than the maximum diameter of the shaft sleeve adapter wherein the top diameter is sized to receive the golf club shaft (See Figure 4).
Regarding claim 7, see the above regarding claim 1. In addition, Sugimoto discloses two or more alignment features and notches (See Figure 3).
Regarding claim 8, based on the orientation of the notches and alignment features in figures 2 and 3 of Sugimoto, two of the alignment notches and alignment features are lined up parallel to a heel-toe direction of the club head.
Regarding claim 9, Sugimoto discloses four alignment features and notches (See Figure 3).

Regarding claim 11, see the above regarding claims 1 and 10. In addition, Sugimoto discloses the shaft sleeve adapter connects to the shat and being secured by the compression nut.
Regarding claim 12, see the above regarding claim 2.
Regarding claim 14, Sugimoto discloses gluing (adhesive) the shaft sleeve adapter to the shaft (See Column 5, lines 30 through 37).
Regarding claim 15, see the above regarding claim 6.
Regarding claim 16, see the above regarding claim 6.
Regarding claim 17, see the above regarding claim 7.
Regarding claim 18, see the above regarding claims 1 and 11. In addition, Sugimoto discloses that the invention can be applied to any number and types of clubs (See Column 18, lines 59 and 60). The shaft will inherently have a stiffness value due to it being made of a material. All material has a stiffness.
Regarding claim 19, Sugimoto discloses sliding the compression nut over the shaft and the shaft sleeve adapter and threading the compression nut onto the hosel to connect the shaft to the club head. Sugimoto also discloses aligning the alignment features with the notches to ensure the shaft and club head are aligned.
Regarding claim 20, Sugimoto discloses the invention can be applied to iron-type club heads.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-12, and 14-20 have been considered but are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/           Primary Examiner, Art Unit 3711